Exhibit 10.7

 

 

 

 

 

 

 

 

 

DIRECTORS
AMENDED AND RESTATED

SUPPLEMENTAL BENEFIT PLAN  I

 

LAKE SHORE SAVINGS BANK

 

 

Effective November 1, 2015

 

--------------------------------------------------------------------------------

 

DIRECTORS

AMENDED AND RESTATED

SUPPLEMENTAL BENEFIT PLAN  I

 

 

This Directors Amended and Restated Supplemental Benefit Plan I  (the “Plan”),
initially effective as of the 1st day of October, 1999, was adopted by LAKE
SHORE SAVINGS BANK (the “Bank”) (at the time of the Plan adoption, the Bank was
known as Lake Shore Savings and Loan Association), a then mutual savings
association and now a stock savings association and the wholly-owned subsidiary
of Lake Shore Bancorp, Inc., for the benefit of the Bank’s Directors,
hereinafter referred to as “Director(s)”, who shall be eligible to participate
in this Plan by execution of a Directors Supplemental Benefit Plan I Joinder
Agreement (“Joinder Agreement”) in a form provided by the Bank. 

The Plan was previously amended and restated effective as of January 1, 2005.  
 

WITNESSETH:

WHEREAS, the Directors serve the Bank as members of the Board of Directors; and

WHEREAS, the Bank desires to honor, reward and recognize the Directors who have
provided long and faithful service to the Bank and to ensure the continued
service on the Board by such Directors until retirement age; and

WHEREAS, the Directors wish to be assured that they will be entitled to a
certain amount of additional compensation for some definite period of time from
and after retirement from active service with the Bank or other termination of
service and wish to provide their beneficiaries with benefits from and after
death; and

WHEREAS, the Bank and the Directors have previously provided the terms and
conditions upon which the Bank shall pay such additional compensation to the
Directors after retirement or other termination of service and/or death benefits
to their beneficiaries after death; and

WHEREAS, the Bank and the Directors intend this Plan to be considered an
unfunded arrangement, maintained primarily to provide supplemental retirement
income for such Directors; and





1

 

--------------------------------------------------------------------------------

 

WHEREAS, the Bank now desires to amend and restate the Plan to make certain
clarifying changes.

NOW, THEREFORE,  effective November 1, 2015, except as otherwise provided
herein, the Bank hereby amends and restates the Plan as follows:





2

--------------------------------------------------------------------------------

 



SECTION I.
DEFINITIONS

When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

1.1“Accrued Benefit” means with respect to any Plan Year, that portion of the
Supplemental Benefit which is expensed and accrued as of the Valuation Date of
such Plan Year under generally accepted accounting principles (GAAP) utilizing
the benefits/years-of-service method. The Accrued Benefit for each Plan Year
shall be set forth in each Directors Joinder Agreement.

1.2“Act” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.3“Administrator” means the Committee.

1.4“Annuitized Value” means the value of the Director’s Accrued Benefit
increased by monthly compounding using the Interest Factor and expressed as a
stream of annual benefit payments.

1.5“Bank” means LAKE SHORE SAVINGS BANK (formerly Lake Shore Savings and Loan
Association) and any successor thereto.

1.6“Beneficiary” means the person or persons and their heirs designated as
Beneficiary in the Director’s Joinder Agreement to whom the deceased Director’s
benefits are payable. If no Beneficiary is so designated, then the Director’s
Spouse, if living, will be deemed the Beneficiary. If the Director’s Spouse is
not living, then the Children of the Director will be deemed the Beneficiaries
and will take on a per stirpes basis. If there are no living Children, then the
Estate of the Director will be deemed the Beneficiary.

1.7“Benefit Age” shall be the age at which the Director becomes eligible to
receive the Supplemental Benefit under the Plan. Such age shall be designated in
the Director’s Joinder Agreement.

1.8“Benefit Eligibility Date” shall be the date on which a Director is entitled
to receive his Supplemental Benefit. Except in the case of Termination of
Service



3

--------------------------------------------------------------------------------

 

due to death, Disability (assuming a Disability Benefit has been elected) or
following a Change in Control, a Director’s “Benefit Eligibility Date” shall
occur on the 1st day of the month coincident with or next following the month in
which the Director attains his Benefit Age designated in the Joinder Agreement.

1.9“Benefits Determiner” shall mean a third party administrator or agent
designated by the Committee.

1.10“Cause” means personal dishonesty, willful misconduct, willful malfeasance,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), or final cease-and-desist order,
material breach of any provision of this Plan, or gross negligence in matters of
material importance to the Bank.

1.11For these purposes, a “Change in Control” shall mean and include the
following with respect to the Bank:

(a)Change in the ownership of the Bank.  A change in the ownership of the Bank
shall occur on the date that any one person, or more than one person acting as a
group (as defined in Final Treasury Regulation Section 1.409A-3(g)(5)(v)(B)),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of such corporation.

(b)Change in the effective control of the Bank.  A change in the effective
control of the Bank shall occur on the date that either (i) any one person, or
more than one person acting as a group (as defined in Final Treasury Regulation
Section 1.409A-3(g)(5)(v)(B)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the corporation possessing 30% or more of the
total voting power of the stock of such corporation; or (ii) a majority of
members of the corporation’s Board of Directors is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the corporation’s Board of Directors prior to the date of the
appointment or election,



4

--------------------------------------------------------------------------------

 

provided that this sub-section (ii) is inapplicable where a majority shareholder
of the Bank is another corporation.

 

(c)Change in the ownership of a substantial portion of the Bank’s assets.  A
change in the ownership of a substantial portion of the Bank’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in Final Treasury Regulation Section 1.409A-3(g)(v)(B)), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the corporation that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of (i) all of the assets of the Bank, or (ii) the value
of the assets being disposed of, either of which is determined without regard to
any liabilities associated with such assets. 

 

(d)For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Final Treasury Regulation
Section 1.409A-3(g), except to the extent that such final regulations are
superseded by subsequent guidance.  In addition, for these purposes, “Bank”
shall be construed to mean also the Company.

 

1.12“Children” means the Director’s children, or the issue of any deceased
child, then living at the time payments are due the Children under this Plan.
The term “Children” shall include both natural and adopted Children.

1.13“Committee” means the Committee appointed by the Board of Directors to
administer the Plan.

1.14“Director” means a Director of the Bank.

1.15“Disability Benefit” means the monthly benefit payable to the Director
following a determination, in accordance with Subsection 3.6, that the Director
is Totally and Permanently Disabled.

1.16“Effective Date” of the Directors Supplemental Benefit Plan  I shall mean,
initially, October 1, 1999.  The Effective Date of this amended and restated
Plan shall be November 1, 2015.



5

--------------------------------------------------------------------------------

 

1.17“Estate” means the estate of the Director.

1.18“Interest Factor” means monthly compounding or discounting, as applicable,
at seven percent (7%) per annum.

1.19“Payout Period” means the time frame during which certain benefits payable
hereunder shall be distributed. Payments shall be made, generally, in equal
monthly installments commencing within thirty (30) days following the occurrence
of the event which triggers distribution and continuing for One Hundred Eighty
(180) consecutive months. For purposes of the Survivor’s Benefits payable
hereunder, the Payout Period shall be One Hundred Eighty (180) consecutive
months, unless a timely election for a lump sum benefit is make in accordance
with Section 3.7 of the Plan.

1.20“Plan Year” shall mean each October 1 to September 30, commencing October 1,
1999, and continuing each October 1 to September 30 thereafter.

1.21“Spouse” means the individual to whom the Director is legally married at the
time of the Director’s death.

1.22“Supplemental Benefit” means an annual amount payable to the Director
pursuant to the Plan. The Supplemental Benefit to which a Director will become
entitled upon the satisfaction of the applicable conditions shall be equal to
the amount set forth in the Director’s Joinder Agreement.

1.23“Survivor’s Benefit” means an annual amount payable to the Beneficiary in
monthly installments throughout the Payout Period, equal to the amount
designated in the Director’s Joinder Agreement and subject to Subsection 3.2.
Notwithstanding the foregoing, the Survivor’s Benefit may be paid in the form of
a lump sum benefit if timely election is made in accordance with Section 3.7.

1.24“Termination of Service” means a “separation from service” within the
meaning of Code Section 409A. 

1.25“Total and Permanent Disability” or “Disability” means the Director: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in



6

--------------------------------------------------------------------------------

 

death or can be expected to last for a continuous period of not less than 12
months; or (ii) is, by reason of any medically determinable physical or mental
impairment that satisfies “(i)” above, receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan covering
employees of the Director’s employer.

1.26“Valuation Date” shall mean the date during the Plan Year on which the
Director’s Accrued Benefit is determined for the Plan Year. The Valuation Date
shall be September 30th of each Plan Year, and any other date so determined by
the Committee.

SECTION II.
ELIGIBILITY AND PARTICIPATION

2.1Eligibility - Eligibility to participate in the Plan shall be limited to
those Directors of the Bank who are not also employees of the Bank.

2.2Participation - A Director’s participation in the Plan shall be effective
upon completion of a Joinder Agreement by the Director and acceptance of the
Joinder Agreement by the Committee.  A Director shall complete the Joinder
Agreement and return it to the Committee within thirty (30) days of being
notified that he is eligible for participation in the Plan.  Participation in
the Plan shall continue until such time as the Director terminates service with
the Bank, and as long thereafter as the Director is eligible to receive benefits
under this Plan.

SECTION III.
BENEFITS

3.1Supplemental Benefit. If the Director is in the service of the Bank until
reaching his Benefit Age, the Director shall be entitled to the Supplemental
Benefit. Such Supplemental Benefit shall commence on the 1st day of the month
following the Director’s attainment of his Benefit Age and shall be payable in
monthly installments throughout the Payout Period. In the event a Director dies
after commencement of the Supplemental Benefit payments but before completion of
all such payments due and owing hereunder, the Bank shall pay to the Director’s
Beneficiary a continuation of the monthly installments for the remainder of the
Payout Period.



7

--------------------------------------------------------------------------------

 

3.2Death Prior to Benefit Age. If the Director dies prior to attaining his
Benefit Age but while in the service of the Bank, the Director’s Beneficiary
shall be entitled to the Survivor’s Benefit. The Survivor’s Benefit shall
commence within thirty (30) days of the Director’s death and shall be payable in
monthly installments throughout the Payout Period, unless a timely election is
made in accordance with Section 3.7 hereof for distribution of the Survivor’s
Benefit in a lump sum.

3.3Voluntary or Involuntary Termination Other Than for Cause.

(a)If the Director has a Termination of Service with the Bank (whether
voluntarily or involuntarily) prior to the attainment of his Benefit Eligibility
Date, for any reason other than for Cause, the Director’s death, Disability, or
following a Change in Control (as defined), the Director (or his Beneficiary)
shall be entitled to the Annuitized Value of his Accrued Benefit, as set forth
in the Director’s Joinder Agreement. Such benefit shall commence on the
Director’s Benefit Eligibility Date following attainment of his Benefit Age and
shall be payable in monthly installments throughout the Payout Period. In the
event the Director dies at any time after commencement of payments hereunder,
but prior to completion of all such payments due and owing hereunder, the Bank
shall pay to the Director’s Beneficiary a continuation of the monthly
installments for the remainder of the Payout Period.

(b)If the Director dies after his voluntary or involuntary Termination of
Service occurring prior to his Benefit Eligibility Date, and prior to the
commencement of benefits hereunder, the Director’s Beneficiary shall be entitled
to the Annuitized Value of his Accrued Benefit, which shall be calculated by the
Benefits Determiner. The payment of such benefit shall commence within thirty
(30) days of the Director’s death. The benefit shall be payable in monthly
installments over the Payout Period.

3.4Termination of Service Related to a Change in Control.

(a)If the Director has a Termination of Service (either voluntarily or
involuntarily) within twenty-four (24) months following a Change in Control, the
Director shall be entitled to his full Supplemental Benefit (as if he had
remained in service until his Benefit Age). Such benefit shall commence on the
1st day of the month



8

--------------------------------------------------------------------------------

 

following his Termination of Service and shall be payable in monthly
installments throughout the Payout Period, provided, however, that each Director
will be entitled to make an election in the form attached hereto as Exhibit A,
prior to December 31, 2006, to receive a lump sum distribution on Termination of
Service following a Change in Control. In the event that the Director dies at
any time after commencement of the payments, but prior to completion of all such
payments due and owing hereunder, the Bank, or its successor, shall pay to the
Director’s Beneficiary a continuation of the monthly installments for the
remainder of the Payout Period.

(b)If, after such termination, the Director dies prior to commencement of the
benefits hereunder, the Director’s Beneficiary shall be entitled to the
Survivor’s Benefit which shall commence within thirty (30) days of the
Director’s death. The Survivor’s Benefit shall be payable in monthly
installments over the Payout Period, unless a timely election has been made in
accordance with Section 3.7 hereof to distribute the Survivor’s Benefit in a
lump sum.  Notwithstanding anything to the contrary herein, the Survivor’s
Benefit shall be payable in accordance with the Director’s election under
Section 3.2, even if such election varies from the Director’s election under
Section 3.4(a) for distributions to the Director following a Change in Control.

3.5Termination for Cause. If the Director is terminated for Cause, all benefits
under the Director’s Joinder Agreement shall be forfeited and the Joinder
Agreement shall become null and void.

3.6Payment of a Disability Benefit.

(a)Notwithstanding any other provision hereof, a Director who has not attained
his Benefit Eligibility Date shall be entitled to receive the Disability Benefit
hereunder, in any case in which the Director has become Totally and Permanently
Disabled. If the Director is Totally and Permanently Disabled prior to Benefit
Age, the Director shall begin receiving the Disability Benefit in lieu of any
benefit available under Section 3.3. The Disability Benefit shall equal the
Annuitized Value of the Director’s Accrued Benefit which shall be calculated by
the Benefits Determiner. The Disability Benefit shall be payable in monthly
installments over



9

--------------------------------------------------------------------------------

 

the Payout Period commencing within thirty (30) days following the date that the
Director is Totally and Permanently Disabled. In the event the Director dies
while receiving payments pursuant to this Subsection, but prior to the
completion of all payments due and owing hereunder, the Bank shall pay to the
Director’s Beneficiary a continuation of the monthly installments for the
remainder of the Payout Period.

(b)If the Director dies after becoming Totally and Permanently Disabled but
before the commencement of such payments, the Director’s Beneficiary shall be
entitled to the Annuitized Value of the Director’s Accrued Benefit which shall
be calculated by the Benefits Determiner. Such benefit shall be payable to the
Beneficiary in monthly installments over the Payout Period commencing within
thirty (30) days of the Director’s death.

3.7Election to Receive A Lump Sum Benefit in Certain
Circumstances.  Notwithstanding anything to the contrary herein, the Director
(or the Director’s Beneficiary, as applicable) shall be entitled to receive a
distribution in the form of a lump sum payment in the event the Director makes a
timely election prior to December 31, 2006, and the Director or his Beneficiary
(as applicable) becomes entitled to a distribution in accordance with Section
3.2 [Death Prior to Benefit Age] or Section 3.4 [Termination of Service Related
to a Change in Control].  If an election to receive a lump sum benefit has been
made, such payment shall be made to the Director or his Beneficiary, as
applicable, within thirty (30) days after the event which triggers the
distribution.  In the event of a distribution under Section 3.2, the election
can be made after December 31, 2006, so long as it is made at least twelve (12)
full months prior to the Director’s death. 

3.8Distribution of De Minimus Amounts.  Notwithstanding anything herein to the
contrary, if the value of the Director’s Accrued Benefit (when added together
with all of his benefits under all nonqualified deferred compensation plans
maintained by the Bank and required to be aggregated under Code Section 409A) is
less than or equal to the limit provided for elective deferrals under Code
Section 402(g) at the time of the distribution event, payment shall be made in a
lump sum, even if the Director had specified a different form of payment, and
such payment shall be made before the later of (i) December 31 of the year in
which the Director has a



10

--------------------------------------------------------------------------------

 

Termination of Service or (ii) the 15th day of the third month following the
Director’s Termination of Service.

3.9Non-Competition During and After Service on the Board.

(a)In consideration of the agreements of the Bank contained herein and of the
payments to be made by the Bank pursuant hereto, the Director hereby agrees
that, so long as he remains in the service of the Bank, he will not actively
engage, either directly or indirectly, in any business or other activity which
is or may be deemed to be in any way competitive with or adverse to the best
interests of the business of the Bank unless the Directors participation therein
has been consented to, in writing, by the Board of Directors.

(b)The Director expressly agrees that, as consideration for the covenants of the
Bank contained herein and as a condition to the performance by the Bank of its
obligations hereunder, from and after any voluntary or involuntary termination
of service from the Board, other then a termination of service in connection
with a Change in Control pursuant to Subsection 3.4, and continuing throughout
the entire Payout Period, as provided herein, he will not, without the prior
written consent of the Bank, become associated with, in the capacity of an
employee, director, or officer, any bank holding company, bank, savings
association or mortgage company with offices in Chautauqua County, New York,
and/or any other counties in which the Bank has offices, and which offers
products and services competing with those offered by the Bank.

(c)In the event of a termination of service related to a Change in Control
pursuant to Subsection 3.4, paragraph (b) of this Subsection 3.9 shall cease to
be a condition to the performance by the Bank of its obligations under this
Plan.

3.10Breach. In the event of any breach by the Director of the agreements and
covenants contained herein, the Board of Directors of the Bank shall direct that
any unpaid balance of any payments to the Director under this Plan be suspended,
and shall thereupon notify the Director of such suspensions, in writing.
Thereupon, if the Board of Directors of the Bank shall determine that said
breach by the Director has continued for a period of one (1) month following
notification



11

--------------------------------------------------------------------------------

 

of such suspension, all rights of the Director and his Beneficiaries under this
Plan, including rights to further payments hereunder, shall thereupon terminate.

3.11Additional Death Benefit - Burial Expense. In addition to the
above-described benefits, upon the Director’s death, the Director’s Beneficiary
shall be entitled to receive a one-time lump sum death benefit in the amount of
Ten Thousand ($10,000.00) Dollars. This benefit shall be provided specifically
for the purpose of providing payment for burial and/or funeral expenses of the
Director. Such death benefit shall be payable within thirty (30) days of the
Director’s death. The Director’s Beneficiary shall not be entitled to such
benefit under this Plan (i) if the Director is terminated for Cause prior to
death or (ii) the Director’s Beneficiary receives a supplemental $10,000 death
benefit under any other non-qualified deferred compensation plan sponsored by
the Bank.

SECTION IV.
BENEFICIARY DESIGNATION

The Director shall make an initial designation of primary and secondary
Beneficiaries upon execution of his Joinder Agreement and shall have the right
to change such designation, at any subsequent time, by submitting to the
Administrator in substantially the form attached as Exhibit A to the Joinder
Agreement, a written designation of primary and secondary Beneficiaries. Any
Beneficiary designation made subsequent to execution of the Joinder Agreement
shall become effective only when receipt thereof is acknowledged in writing by
the Administrator.

SECTION V.
DIRECTOR’S RIGHT TO ASSETS

The rights of the Director, any Beneficiary, or any other person claiming
through the Director under this Plan, shall be solely those of an unsecured
general creditor of the Bank. The Director, the Beneficiary, or any other person
claiming through the Director, shall only have the right to receive from the
Bank those payments so specified under this Plan. The Director agrees that he,
his Beneficiary, or any other person claiming through him shall have no rights
or interests whatsoever in any asset of the Bank, including any insurance
policies or contracts which the Bank may possess or obtain to informally fund
this Plan. Any asset used or acquired by the Bank in connection with the
liabilities it has assumed under this Plan, unless expressly provided herein,
shall not be deemed to be held under any trust for the benefit of the Director
or



12

--------------------------------------------------------------------------------

 

his Beneficiaries, nor shall any asset be considered security for the
performance of the obligations of the Bank. Any such asset shall be and remain,
a general, unpledged, and unrestricted asset of the Bank.

SECTION VI.
RESTRICTIONS UPON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Plan. The Director, his
Beneficiaries or any successor in interest to him shall be and remain simply a
general unsecured creditor of the Bank in the same manner as any other creditor
having a general claim for matured and unpaid compensation. The Bank reserves
the absolute right in its sole discretion to either purchase assets to meet its
obligations undertaken by this Plan or to refrain from the same and to determine
the extent, nature, and method of such asset purchases. Should the Bank decide
to purchase assets such as life insurance, mutual funds, disability policies or
annuities, the Bank reserves the absolute right, in its sole discretion, to
terminate such assets at any time, in whole or in part. At no time shall the
Director be deemed to have any lien, right, title or interest in or to any
specific investment or to any assets of the Bank. If the Bank elects to invest
in a life insurance, disability or annuity policy upon the life of the Director,
then the Director shall assist the Bank by freely submitting to a physical
examination and by supplying such additional information necessary to obtain
such insurance or annuities.

SECTION VII.
ALIENABILITY AND ASSIGNMENT PROHIBITION

Neither the Director nor any Beneficiary under this Plan shall have any power or
right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Director or his
Beneficiary, nor be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise. In the event the Director or any Beneficiary attempts
assignment, communication, hypothecation, transfer or disposal of the benefits
hereunder, the Bank’s liabilities shall forthwith cease and terminate.



13

--------------------------------------------------------------------------------

 

SECTION VIII.
ADMINISTRATION

8.1Named Fiduciary and Administrator. The Bank shall name a Committee of the
Board of Directors as the Named Fiduciary and Administrator of this Plan. The
Committee shall consist of not less than three persons. The Committee shall have
the authority to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan, as may arise in connection with
the Plan. A majority vote of the Committee members shall control any decision.

8.2Agents. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Bank.

8.3Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

8.4Indemnity of Committee. The Bank shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct.

SECTION IX.
CLAIMS PROCEDURE AND ARBITRATION

9.1Claims Procedure. In the event that benefits under this Plan are not paid to
the Director (or to his Beneficiary in the case of the Director’s death) and
such claimants feel they are entitled to receive such benefits, then a written
claim must be made to the Committee within sixty (60) days from the date
payments are refused. The Committee shall review the written claim and, if the
claim is denied, in whole or in part, it shall provide in writing, within ninety
(90) days of receipt of such claim, its specific reasons for such denial,
reference to the provisions of this Plan or the Joinder Agreement upon which the
denial is based, and any additional material or information necessary to perfect
the claim. Such writing by the



14

--------------------------------------------------------------------------------

 

Committee shall further indicate the additional steps which must be undertaken
by claimants if an additional review of the claim denial is desired.

If claimants desire a second review, they shall notify the Committee in writing
within sixty (60) days of the first claim denial. Claimants may review this
Plan, the Joinder Agreement or any documents relating thereto and submit any
issues and comments, in writing, they may feel appropriate. The Committee shall
refer the claim to the Bank’s full Board of Directors. The Board of Directors of
the Bank shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim. The decision shall state the
specific reasons for the decision and shall include reference to specific
provisions of this Plan or the Joinder Agreement upon which the Bank’s decision
is based.

9.2Arbitration. If claimants continue to dispute the benefit denial based upon
completed performance of this Plan and the Joinder Agreement or the meaning and
effect of the terms and conditions thereof, then claimants may submit the
dispute to mediation, administered by the American Arbitration Association
(“AAA”) (or a mediator selected by the parties) in accordance with the AAA’s
Commercial Mediation Rules. If mediation is not successful in resolving the
dispute, it shall be settled by arbitration administered by the AAA under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

SECTION X.
MISCELLANEOUS

10.1No Effect on Director’s Rights. Nothing contained herein will confer upon
the Director the right to be retained in the service of the Bank nor limit the
right of the Bank to deal with the Director without regard to the existence of
the Plan.

10.2State Law. The Plan is established under, and will be construed according
to, the laws of the State of New York, to the extent such laws are not preempted
by the Act and valid regulations published thereunder.

10.3Severability. In the event that any of the provisions of this Plan or
portion thereof, are held to be inoperative or invalid by any court of competent
jurisdiction, then: (1) insofar as is reasonable, effect will be given to the
intent manifested in the



15

--------------------------------------------------------------------------------

 

provisions held invalid or inoperative, and (2) the validity and enforce ability
of the remaining provisions will not be affected thereby.

10.4Incapacity of Recipient. In the event the Director is declared incompetent
and a conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Plan to which such Director is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.

10.5Unclaimed Benefit. The Director shall keep the Bank informed of his current
address and the current address of his Beneficiaries. The Bank shall not be
obligated to search for the whereabouts of any person. If the location of the
Director is not made known to the Bank as of the date upon which any payment of
any benefits may first be made, the Bank shall delay payment of the Director’s
benefit payment(s) until the location of the Director is made known to the Bank;
however, the Bank shall only be obligated to hold such benefit payment(s) for
the Director until the expiration of thirty-six (36) months. Upon expiration of
the thirty-six (36) month period, the Bank may discharge its obligation by
payment to the Director’s Beneficiary. If the location of the Director’s
Beneficiary is not made known to the Bank by the end of an additional two (2)
month period following expiration of the thirty-six (36) month period, the Bank
may discharge its obligation by payment to the Director’s Estate. If there is no
Estate in existence at such time or if such fact cannot be determined by the
Bank, the Director and his Beneficiary(ies) shall thereupon forfeit any rights
to the balance, if any, of any benefits provided for such Director and/or
Beneficiary under this Plan.

10.6Establishment of Rabbi Trust. The Bank intends to establish a rabbi trust
into which the Bank intends to contribute assets which shall be held therein,
subject to the claims of the Bank’s creditors in the event of the Bank’s
“Insolvency” as defined in the rabbi trust, until the contributed assets are
paid to the Directors and their Beneficiaries in such manner and at such times
as specified in this Plan. It is the intention of the Bank to make contributions
to the rabbi trust to provide the Bank with a source of funds to assist it in
meeting the liabilities of this Plan. The rabbi trust and any assets held
therein shall conform to the terms of the rabbi trust agreement which has been
established in conjunction with this Plan. To the extent



16

--------------------------------------------------------------------------------

 

the language in this Plan is modified by the language in the rabbi trust
agreement, the rabbi trust agreement shall supersede this Plan. Any
contributions to the rabbi trust shall be made during each Plan Year in
accordance with the rabbi trust agreement.  The amount of such contribution(s)
shall be equal to the Director’s Accrued Benefit, if any, less: (i) previous
contributions made on behalf of the Director to the rabbi trust, and (ii)
earnings to date on all such previous contributions.

10.7Limitations on Liability. Notwithstanding any of the preceding provisions of
the Plan, no individual acting as an employee or agent of the Bank, or as a
member of the Board of Directors shall be personally liable to the Director or
any other person for any claim, loss, liability or expense incurred in
connection with the Plan.

10.8Gender. Whenever in this Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

10.9Effect on Other Corporate Benefit Plans. Nothing contained in this Plan
shall affect the right of the Director to participate in or be covered by any
other corporate benefit available to Directors of the Bank constituting a part
of the Bank’s existing or future compensation structure.

10.10Suicide. Notwithstanding anything to the contrary in this Plan, the
benefits otherwise provided herein shall not be payable and this Plan shall
become null and void with respect to the Director if the Director’s death
results from suicide, whether sane or insane, within twenty-four (24) months
after the execution of his Joinder Agreement.

10.11Inurement. This Plan shall be binding upon and shall inure to the benefit
of the Bank, its successors and assigns, and the Director, his successors,
heirs, executors, administrators, and Beneficiaries.

10.12Headings. Headings and sub-headings in this Plan are inserted for reference
and convenience only and shall not be deemed a part of this Plan.



17

--------------------------------------------------------------------------------

 

10.13Compliance with Section 409A of the Code.  The Plan is intended to be a
non-qualified deferred compensation plan described in Section 409A of the
Code.  The Plan shall be operated, administered and construed to give effect to
such intent.  To the extent that a provision of the Plan fails to comply with
Code Section 409A and a construction consistent with Code Section 409A is not
possible, such provision shall be void ab initio.  In addition, the Plan shall
be subject to amendment, with or without advance notice to Directors and other
interested parties, and on a prospective or retroactive basis, including but not
limited to amendment in a manner that adversely affects the rights of Directors
and other interested parties, to the extent necessary to effect such compliance.

10.14Payment of 409A Taxes.  Any distribution under this Director’s SERP I shall
be reduced by the amount of any taxes required to be withheld from such
distribution.  This Plan shall permit the acceleration of the time or schedule
of a payment to pay any taxes that may become due at any time that the
arrangement fails to meet the requirements of Code Section 409A and the
regulations and other guidance promulgated thereunder.  Such payments shall not
exceed the amount required to be included in income as the result of the failure
to comply with the requirements of Code Section 409A.

10.15Acceleration of Payments.  Except as specifically permitted herein or in
other sections of this Plan, no acceleration of the time or schedule of any
payment may be made hereunder.  Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department.  Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Director to the Bank; (vii) in satisfaction of
certain bona fide disputes



18

--------------------------------------------------------------------------------

 

between the Director and the Bank; or (viii) for any other purpose set forth in
the Treasury Regulations and subsequent guidance.

SECTION XI.
AMENDMENT/REVOCATION

11.1Amendment. The Board of Directors may at any time amend the Plan in whole or
in part, provided, however, that no amendment shall be effective to decrease or
restrict any Director’s Accrued Benefit under the Plan, determined as of the
date of the Amendment, and provided further, no amendment shall be made, or if
made, shall be effective, if such amendment would cause the Plan to violate Code
Section 409A. Any change in the Interest Factor shall not become effective until
the first day of the calendar year which follows the adoption of the amendment
and providing at least thirty (30) days’ written notice of the amendment to the
Director Notwithstanding the above, following a Change in Control, this Plan
shall not be amended, modified or revoked at any time, in whole or part, as to
any Director, other than as necessary to comply with applicable laws, without
the mutual written consent of the Director and the Bank, and such mutual consent
shall be required even if the Director is no longer in the service of the Bank.

11.2Termination. The Board of Directors may within the first twelve (12) months
after the Plan’s Effective Date partially or completely terminate the Plan, if,
as a result of changes in the tax laws, the tax, accounting, or other effects of
the continuance of the Plan, or potential payments thereunder, would not be in
the best interests of the Bank.

SECTION XII.
EXECUTION

12.1This Plan sets forth the entire understanding of the parties hereto with
respect to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Plan.

12.2This Plan shall be executed in triplicate, each copy of which, when so
executed and delivered, shall be an original, but all three copies shall
together constitute one and the same instrument.





19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed on the date and
date first above written.

ATTEST:

LAKE SHORE SAVINGS BANK

 

By:

 

Secretary

Title

 

 

 



20

--------------------------------------------------------------------------------